DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 12/27/2021, has been entered.  The previous prior art rejection has been modified to address the claim amendments.
The amendments and remarks, filed on 12/27/2021, has been entered.  The claim amendments overcome the previous the claim objection of claim 1 and 112(b) rejection of claim 1. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 and 3/1/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-20 are pending with claims 1-18 is being examined and claims 19-20 is withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by al (US 20110282870 A1; hereinafter “Herzenberg”; previously presented).
Regarding claim 1, Herzenberg teaches a sample analyzer for analyzing a measurement specimen containing a plurality of kinds of target substances each labeled with a fluorescent dye (Herzenberg; para [66]; the method is used for flow cytometry, and wherein the method further comprises identifying at least one type of cell by selecting at least one type of cell from the cells to react with at least one of the plurality of reagent combinations according to at least one surface marker characteristic of at least one type of cell), the sample analyzer comprising: 
a measurement unit comprising: 
a flow cell configured to allow the measurement specimen to flow therethrough (Herzenberg; para [71]; measuring the autofluorescence of a set of unstained cells or reagent capture particles with each of the plurality of detectors of the flow cytometer); 
a light source configured to apply light to the measurement specimen flowing through the flow cell (Herzenberg; para [186]; High-output light-emitting diodes (LEDs) provide selective wavelengths) to generate, from the fluorescent dye, a plurality of kinds of fluorescences having different wavelengths (Herzenberg; para [9, 64]; A fluorescent dye absorbs light over a range of wavelengths and every dye has a characteristic excitation range… one or more markers in a plurality of markers expected to be detected); and 
an imaging unit configured to take an image of the fluorescence generated from a cell in the measurement specimen flowing through the flow cell, for each color of the fluorescence, and generate a fluorescence image (Herzenberg; para [22, 67, 68]; Fig. 15A, 15B; multichannel camera apparatus);
a memory storing instructions executable to analyze the plurality of target substances (Herzenberg; para [254, 320, 322]; a memory 152 for storing and executing program code, data and software… analyzing the fluorescence data from each assigned primary detector of each fluorochrome of the plurality of fluorochromes); and 
a processor configured to execute the instructions to: 
receive information on colors of fluorescences corresponding to the respective target substances (Herzenberg; para [271]; Each detector is designed to receive light excited by a particular laser and emitted in a particular wavelength region. In general, each detector channel is designed to optimally detect one fluorochrome, and its sensitivity to other fluorochromes used in a multicolor staining system); 
obtain a positive pattern and a negative pattern, based on the information on colors of fluorescences, the positive pattern and the negative pattern being bright point patterns (Herzenberg; para [54, 116]; includes partial automation of the positive-negative population difference method for evaluating the spectral overlap matrix… cellular biomarkers where intracellular marker(s) may be used for either positive selection or negative selection, i.e., for inclusion or exclusion, from a cell population); 
extract a fluorescence region from the fluorescence image and obtain a bright point pattern of the cell based on the fluorescence region and the information on colors of fluorescences (Herzenberg; para [183]; excitation (EX) in overlapping absorption bands A1 and A2 produces two fluorescent species with spectra E1 and E2… pairs of single samples showing spectral overlap…the spectral interaction is the range of spectral overlap of at least one reagent of the reagent combination with that of at least one other reagent of the reagent combination); and -2-U.S. Application No. 16/059,340Attorney Docket No. 11333-929 
determine whether the cell is positive or negative by comparing the bright point pattern of the cell with the positive pattern and the negative pattern (Herzenberg; para [208]; at least one type of cell is determined by comparing a spectral overlap of a first reagent within the reagent combination with spectral overlap of a second reagent within the reagent combination).  
Note: The instant claims contain a large amount of functional language (ex: "configured to... "; “storing…”). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. 
Regarding claim 2, Herzenberg teaches the sample analyzer according to claim 1, wherein the processor is further configured to (Herzenberg; para [328]; Fig. 18; processing unit 115): 
cause a display unit (Herzenberg; para. [327]; Fig. 18; display 174) to display an input screen for receiving input of the information (Herzenberg; para. [327]; Fig. 18; I/O devices 154 may in include input devices….touch screen 174) on the colors of fluorescence such that the information on the colors of the fluorescence corresponds to the respective target substances (Herzenberg; para. [143]; Enter markers to be detected by a stain set and/or select reagents to include in a stain set: the user can interactively enter or choose the reagents to be included in at least one stain set).
Regarding claim 3, Herzenberg teaches the sample analyzer according to claim 2, wherein the input screen (Herzenberg; para. [327]; Fig. 18; I/O devices 154 may in include input devices….touch screen 174) comprises a plurality of sets each including an item for at least one target substance of the target substances and an item for inputting the information on at least one of the colors of at least one of the fluorescences (Herzenberg; para [62]). 
Regarding claim 4, Herzenberg teaches the sample analyzer according to claim 2, wherein 
At least one target substance of the target substances is related to a measurement item (Herzenberg; para [62]; stain set is ranked based on the subject and sample information), 
the processor receives input of the measurement item (Herzenberg; para [275]; Requiring as input (a) a sample of unstained cells or of reagent capture particles, and (b) a set of cell or particle samples labeled singly with each of the fluorochromes in use), and 
the input screen comprises a set of an item for the at least one target substance corresponding to the inputted measurement item, and an item for inputting the information on at least one of the colors of at least one of the fluorescences (Herzenberg; para [62]; logic executed by the processor for displaying a list of feasible stain sets ranked according to how well each stain set is likely to discriminate cells or particles). 
Regarding claim 5, Herzenberg teaches the sample analyzer of claim 1, wherein the processor further configured to: 
receive input of the information on the color of the fluorescences (Herzenberg; para [65]; selecting an optimal multimarker reagent combination for the identification and quantification of at least one molecule in or on at least one cell with or without reference to at least one property of at least one instrument-measurable atom, molecule, and molecular complex), based on identification information (Herzenberg; para [62]; a user to enter descriptive information about an experiment). 
Regarding claim 6, Herzenberg teaches the sample analyzer of claim 1, wherein the processor is further configured to: 
receive input of the information on the colors of the fluorescences which corresponds to the target substances (Herzenberg; para [65]; selecting an optimal multimarker reagent combination for the identification and quantification of at least one molecule in or on at least one cell with or without reference to at least one property of at least one instrument-measurable atom, molecule, and molecular complex) by reading, from the memory (Herzenberg; para [64]; provides a computer-readable storage medium tangibly storing thereon computer program instructions capable of being executed by a computer processor), the information, on the colors of the fluorescences, which corresponds to the identification information (Herzenberg; para [64]; computer program instructions defining… one or more markers in a plurality of markers expected to be detected on or in each of a plurality of cells). 
Regarding claim 7, Herzenberg teaches the sample analyzer of claim 1, wherein the processor is further configured to: 
receive input of the information on the colors of the fluorescences which correspond to the plurality of target substances to a measurement item (Herzenberg; para [65]; selecting an optimal multimarker reagent combination for the identification and quantification of at least one molecule in or on at least one cell with or without reference to at least one property of at least one instrument-measurable atom, molecule, and molecular complex), by reading, from the memory (Herzenberg; para [64]; provides a computer-readable storage medium tangibly storing thereon computer program instructions capable of being executed by a computer processor), the measurement item which corresponds to the identification information, and the information on the colors of the fluorescences corresponding to the identification information (Herzenberg; para [64]; computer program instructions defining… one or more markers in a plurality of markers expected to be detected on or in each of a plurality of cells). 
Regarding claim 8, Herzenberg teaches the sample analyzer of claim 1, wherein 
the information on the colors of the fluorescences represents at least one of a color name of at least one of the fluorescences, a wavelength of at least one of the fluorescences, a kind of fluorescence labeling, and a kind of a reagent based on the fluorescence labeling (Herzenberg; para [62, 105]; the amount and wavelength of the emitted energy depend on both the dye and the chemical environment). 
Regarding claim 10, Herzenberg teaches the sample analyzer of claim 1, wherein the processor is further configured to: 
cause a display unit to display the fluorescence image (Herzenberg; para [24, 275]; one or more images displaying on a display of a computer device).  
Regarding claim 11, Herzenberg teaches the sample analyzer of claim 10, wherein the processor is configured to: 
combine a plurality of the fluorescence images, based on the one cell, and cause the display unit to display an obtained composite image (Herzenberg; para [275]; Fig. 47; one or more images 4702 is displayed in a “stack” on the display device). 
Regarding claim 15, Herzenberg teaches the sample analyzer of claim 12, wherein the processor is further configured to: 
cause a display unit to display a positive or a negative determination result for each cell (Herzenberg; para [62, 348]; Fig. 9).
Regarding claim 16, Herzenberg teaches the sample analyzer of claim 15, wherein the processor is further configured to: 
cause the display unit to display at least one of the number of positive cells, a percentage of positive cells, the number of negative cells, and a percentage of negative cells, based on the positive or the negative determination result for each cell (Herzenberg; para. [53, 349]; Fig. 9).
Regarding claim 17, Herzenberg teaches the sample analyzer of claim 1, wherein the processor is further configured to:
analyze each cell for a plurality of the measurement items, based on the information on the colors of the fluorescences and a detection result, wherein the target substance is associated with a measurement item (Herzenberg; para [64, 319]; measuring the fluorescence of a set of cells or particle samples labeled singly with each fluorochrome of a plurality of fluorochromes, wherein each fluorochrome of the plurality of fluorochromes is assigned a primary detector of a flow cytometer, wherein fluorescence data is obtained from each assigned primary detector of each fluorochrome of the plurality of fluorochromes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Herzenberg in view of Kapinsky (US 20160025621 A1; hereinafter “Kapinsky”). 
Regarding claim 18, Herzenberg teaches the sample analyzer of claim 17, with the processor.
Herzenberg does not teach the processor is further configured to cause a display unit to display, among a plurality of measurement items, the measurement item a greatest number of positive cells or a percentage of positive cells is highest.
However, Kapinsky teaches an analogous art of flow cytometry (Kapinsky; Abstract) comprising a processor (Kapinsky; para [235]; processor which can be a non-transitory computer-readable media) configured to cause a display unit to display the measurement item for which a number of positive cells is greatest or a percentage of positive cells is highest (Kapinsky; para [77]; Event data can be visually depicted in a variety of ways… short peak on the left side of the graph may represent a small group of cells having a dim fluorescence, events within a negative population, and high peak on the right side of the graph may represent a large group of cells having a bright fluorescence, events within a positive population).  It would have been obvious to one of ordinary skill in the art to have modified the processor of Herzenberg to be configured to display the measurement item for a number of positive cells as taught by Kapinsky, because Kapinsky teaches that the number of positive events (on a particular side of the boundary) can refer to the number of cells displaying a physical feature or marker of interest (Kapinsky; para [78]). 

Response to Arguments
Applicant’s arguments filed, 12/27/2021, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Applicants argue that the amended claim limitation is not in the prior art of Herzenberg. The examiner disagrees.  Examiner notes Herzenberg teaches a sample analyzer for analyzing a measurement specimen containing a plurality of kinds of target substances each labeled with a fluorescent dye (Herzenberg; para [66]; the method is used for flow cytometry, and wherein the method further comprises identifying at least one type of cell by selecting at least one type of cell from the cells to react with at least one of the plurality of reagent combinations according to at least one surface marker characteristic of at least one type of cell), the sample analyzer comprising: a measurement unit comprising: a flow cell configured to allow the measurement specimen to flow therethrough (Herzenberg; para [71]; measuring the autofluorescence of a set of unstained cells or reagent capture particles with each of the plurality of detectors of the flow cytometer); a light source configured to apply light to the measurement specimen flowing through the flow cell (Herzenberg; para [186]; High-output light-emitting diodes (LEDs) provide selective wavelengths) to generate, from the fluorescent dye, a plurality of kinds of fluorescences having different wavelengths (Herzenberg; para [9, 64]; A fluorescent dye absorbs light over a range of wavelengths and every dye has a characteristic excitation range… one or more markers in a plurality of markers expected to be detected); and an imaging unit configured to take an image of the fluorescence generated from a cell in the measurement specimen flowing through the flow cell, for each color of the fluorescence, and generate a fluorescence image (Herzenberg; para [22, 67, 68]; Fig. 15A, 15B; multichannel camera apparatus); a processor configured to execute the instructions to: receive information on colors of fluorescences corresponding to the respective target substances (Herzenberg; para [271]; Each detector is designed to receive light excited by a particular laser and emitted in a particular wavelength region. In general, each detector channel is designed to optimally detect one fluorochrome, and its sensitivity to other fluorochromes used in a multicolor staining system); obtain a positive pattern and a negative pattern, based on the information on colors of fluorescences, the positive pattern and the negative pattern being bright point patterns (Herzenberg; para [54, 116]; includes partial automation of the positive-negative population difference method for evaluating the spectral overlap matrix… cellular biomarkers where intracellular marker(s) may be used for either positive selection or negative selection, i.e., for inclusion or exclusion, from a cell population); extract a fluorescence region from the fluorescence image and obtain a bright point pattern of the cell based on the fluorescence region and the information on colors of fluorescences (Herzenberg; para [183]; excitation (EX) in overlapping absorption bands A1 and A2 produces two fluorescent species with spectra E1 and E2… pairs of single samples showing spectral overlap…the spectral interaction is the range of spectral overlap of at least one reagent of the reagent combination with that of at least one other reagent of the reagent combination); and -2-U.S. Application No. 16/059,340Attorney Docket No. 11333-929determine whether the cell is positive or negative by comparing the bright point pattern of the cell with the positive pattern and the negative pattern (Herzenberg; para [208]; at least one type of cell is determined by comparing a spectral overlap of a first reagent within the reagent combination with spectral overlap of a second reagent within the reagent combination).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798